DETAILED ACTION
	Claims 1 and 4-30 are currently pending in the instant application.  Claims 1, 4-15, and 21-30 are rejected.  Claims 16-20 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2022 has been entered.
Election/Restrictions
Applicant’s previously elected the invention of Group I (which now includes new claims 28-30), and the species DMT-fumerate.  
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has not been extended to the entirety of Group I.
Claims 1, 4-15 and 21-30 have been examined in their entirety.  It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 20 April 2022 have been fully considered and entered into the instant application. In regards to the provisional obviousness type double patenting rejection, as applicant has not filed a terminal disclaimer and the rejection is considered proper, the rejection is maintained and provided below.  The 35 USC 103 rejection is withdrawn as the applied prior art utilizes 7 equivalents of LiALH4 and/or LiAlD4 compared to the instant claims utilization of between 0.5 and about 2 equivalents in addition to the differing coupling agent carbodiimide and different additive coupling agent. maintained.  
In support of the claim amendment of “between 0.5 and about 2 equivalents” of LiAlH4 and/or LiAlD4 applicant provides paragraphs [0071], [0124], [0130], [0135], [0136], and [0165].  Paragraph [0071] provides that equivalents refers to molar equivalents.  Paragraph [0124] while providing a ratio of 0.5:1, refers to the total amount, however, there is nothing provided in the originally filed specification to indicate that “amount” is “molar.”  Applicant argues that it is clear to the person of skill from the remainder of the paragraphs cited, especially paragraph [0130] that the ratios are equivalents.  However, this is not the case as ratios in the originally filed specification are not discussed as molar rations.  Additionally, paragraph [0129} which follows paragraph [0124] discusses amounts in grams and kilograms.  Paragraph [0130], [0135] and [0136] provide support for 0.8 to 1 equivalent, including 0.9 equivalents.  The originally filed disclosure does not provide for 0.5 equivalents of LiALH4 and/or LiAlD4 anywhere.  While applicant points to paragraph [0165] for 2 equivalents, it is noted that paragraph [0165] is understood to be indicating that compared to other syntheses known in the art, the instant invention optimized methods to reduce LiAlH4 and/or LiAlD4 requirements from 2 equivalents (in the prior art) to the instant 0.9 equivalents. This interpretation is supported by paragraphs [0130], [0135] and [0136] which all provide less than or equal to 1 equivalent.  Therefore, the amendments of “between 0.5 and about 2 equivalents” and “between 0.5 and about 1 equivalents”  of LiAlH4 and/or LiAlD4 are considered new matter as these equivalent requirements are found nowhere in the originally filed disclosure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4-15, and 21-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15-20 of copending Application No. 17/208,583 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to a process of preparing formula (I’) (which corresponds to applicants formula III) by reacting formula (II) (which corresponds to applicant’s formula II) with LiAlH4 (conflicting claim 15).  Conflicting claim 16 provides the ration (0.8:1 to 1:1 for LiAlH4 to formula II).  Conflicting claim 17 provides the formula (III) (which corresponds to applicant’s instant formula I) reacting with two or more coupling agents and an amine of formula R2R3NH.  Conflicting claim 18-20 provides an additive coupling agent, such as a carbodiimide, such as N-hydroxysuccinimide.  Additionally, coupling agents are found on pages 22-23 along with ratios.  Solvents are provided on page 24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10, 12-15 and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 1 and 25 have been amended to require that Formula II is reacted with between 0.5 and about 2 equivalents of LiAlH4 and/or LiAlD4.  Claim 30 requires between 0.5 and 1 equivalent of LiAlH4 and/or LiAlD4.  While paragraph [0071] provides that equivalents refer to molar equivalents, nowhere in the originally filed disclosure is there a reference to ratios being molar.  Paragraph [0124] while providing a ratio of 0.5:1, refers to the total amount, however, there is nothing provided in the originally filed specification to indicate that “amount” is “molar.”  It is not clear to the person of skill from the remainder of the specification, especially paragraph [0130], that the ratios are equivalents, especially when faced with paragraph [0129} which follows paragraph [0124] and discusses amounts in grams and kilograms.  Paragraph [0130], [0135] and [0136] provide support for 0.8 to 1 equivalent, including 0.9 equivalents.  The originally filed disclosure does not provide for 0.5 equivalents of LiALH4 and/or LiAlD4 anywhere.  While paragraph [0165] provides a discussion that includes “2 equivalent”, it is noted that paragraph [0165] is understood to be indicating that compared to other syntheses known in the art, the instant invention optimized methods to reduce LiAlH4 and/or LiAlD4 requirements from 2 equivalents (in the prior art) to the instant 0.9 equivalents. This interpretation is supported by paragraphs [0130], [0135] and [0136] which all provide less than or equal to 1 equivalent of LiAlH4 and/or LiAlD4.  Therefore, the amendments of “between 0.5 and about 2 equivalents” and “between 0.5 and about 1 equivalents” of LiAlH4 and/or LiAlD4 are considered new matter as these equivalent requirements are found nowhere in the originally filed disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					18 July 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600